Citation Nr: 1539300	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  06-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975, and from November 1976 until his retirement in November 1993, which includes service in the Southwest Asia during the Persian Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claim for a skin disability. 

This case was previously before the Board in May 2010 and again in August 2012, and was remanded on each occasion for additional development of the record. 

By a decision dated in April 2013, the Board denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2014, granted a Joint Motion for Remand (JMR), finding that the Board failed to provide adequate reasons and bases to assess the credibility of the Veteran's lay statements regarding the onset of his skin condition in service.

In May 2014, the Board again denied the service connection claim for a skin disability and also remanded the issue of entitlement to a compensable initial rating for residuals of right ear surgery with loss of taste and numbness of the jaw and tongue to obtain a statement of the case (SOC).  

The Veteran then appealed to the Court the Board's May 2014 decision.  In a May 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision denying service connection for skin disability, finding that the Board misapplied the law when it failed to consider whether the Veteran's diagnosed skin disability warranted service-connection pursuant to 38 C.F.R. § 3.317, as being a diagnosed illness without conclusive pathophysiology or etiology.  

The issue of entitlement to an increased rating for residuals of right ear surgery that was remanded by the Board in May 2014 was not before the Court.  Rather, the RO accomplished the requested development in May 2014 by issuing the Veteran a SOC in the same month.  Although the title page of that SOC incorrectly lists the issue on appeal as entitlement to service connection for residuals of right ear surgery, the body of the SOC actually provides the applicable rating criteria and adjudicates the issue of whether a higher, compensable rating for residuals of right ear surgery is warranted.  As such, the Board finds that RO substantially complied with the May 2014 remand directives.  Nonetheless, despite the issuance of this SOC, the Veteran did not complete the steps necessary to perfect his appeal of that issue.  See 38 C.F.R. §  20.200  (2015) (an appeal to the Board consist of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal (VA Form 9 or equivalent statement)).  Accordingly, the issue of entitlement to a compensable rating for residuals of right ear surgery is not in appellate status.

Lastly, on August 24, 2015, the Board received a memorandum from the Veteran's representative indicating that the Veteran waived his right to have the evidence, which was added to the record since the last SOC, referred to the AOJ for initial review and consideration.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.
 
2.  The Veteran's skin signs and symptoms are attributed to dyshidrotic eczema, a known clinical diagnosis, but such diagnosed multisymptom illness is without conclusive etiology and has manifested to a degree of 10 percent disabling or more.




CONCLUSION OF LAW

The criteria to establish service connection for dyshidrotic eczema are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. § 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Veteran asserts he has a skin disability due to his service in the Persian Gulf.  He states that he has had skin problems since returning from Persian Gulf.

A Report of Medical History in conjunction with the Veteran's redeployment in May 1991 shows he denied skin disease.  A physical examination at that time reveals the Veteran had several scars, but a clinical evaluation of the skin was normal. 

On a Report of Medical History in September 1993, the Veteran denied having had skin disease.  A clinical evaluation of the skin on the retirement examination that month was normal. 

The Veteran submitted an initial claim for service connection in December 1993. There was no mention of any skin problems. 

On VA general medical examination in February 1994, some scars were reported, but there was no indication of any skin disorder.

A VA social work service note dated April 1995, prepared in conjunction with a Persian Gulf examination, shows the Veteran's only complaint since being in the Persian Gulf was shortness of breath.  A VA Persian Gulf registry examination that day revealed he did not have any complaints pertaining to skin disease.  No pertinent past medical history was reported.  On examination, the skin was reported to be smooth and moist.  No pertinent diagnosis was made.
Service department records disclose the Veteran was seen in January 2001 and reported itching to the axilla for two weeks.  An examination demonstrated contact dermatitis. 

The Veteran was seen by a private physician for unrelated complaints in August 2001.  An examination of the skin revealed no rashes, and skin turgor was good. No pertinent diagnosis was made. 

VA outpatient treatment records reflect the Veteran was seen in October 2001, July 2002 and again in February 2003 for unrelated complaints. An examination of the skins on each visit showed no lesions or erythema. He reported a lightly erythematous rash of the legs in June 2003.  No skin abnormalities were found on examination.  In August 2003, he requested documentation of a rash to his face and neck of unknown origin. It was indicated he had been seen in June 2003 but the rash was almost gone at that time.  He stated the rash was sporadic to the right side of his face and neck. 

The Veteran was seen in a service department clinic in March 2005 and reported he had a skin rash that had been present on the dorsum of his hands and lower extremities for 10-15 years.  

In January 2006, he sought medical treatment for a skin condition he said he had had since 1991.  He claimed he had a rash of his hands since "1993" when he was in the Persian Gulf.  He stated the rash comes and goes.  An examination revealed dyshidrotic changes to the palms and dorsum of the fingers.  The assessment was dyshydrosis.  About two months later, the Veteran maintained he had cracking and peeling of the hands on and off for 1 1/2 years.  He also noted hyperpigmentation of the lower legs.  The assessments were dyshydrosis and stasis dermatitis. 

According to a December 2006 letter from the Dermatology Clinic at General Leonard Wood Army Community Hospital, the Veteran was noted to have been a patient since April 2006 and treated for dyshidrotic eczema with super-potent topical corticosteroids.  

The Veteran was afforded a VA examination of the skin in November 2010.  He asserted he began to experience the formation of small blisters on the lateral sides of his fingers while deployed in Iraq.  He stated that it worsened over time to include on his hands, but acknowledged he did not receive any treatment for the condition during service.  It was indicated he was diagnosed in 2006 with dyshidrotic eczema. The examiner continued a diagnosis of dyshidrotic eczema but was unable to relate it to his Persian Gulf service without resorting to speculation.  In arriving at such opinion, the examiner noted that the Veteran's retirement examination did not indicate any skin disorder, but also noted that given the natural course of eczema, it is quite possible the symptoms began in service, but without further documentation, it was speculative.   He added that some forms of eczema can be triggered by substances that come in contact with the skin, such as environmental allergens.  The examiner stated that changes in temperature or humidity and psychological stress can lead to outbreaks of eczema in some people.  He noted that the Veteran was exposed to mixed toxins from burn piles and theater-related stress while on deployment.

In a September 2012 addendum, the examiner who conducted the November 2010 reiterated his opinion that the Veteran's skin condition was dyshidrotic eczema, and that its relationship to service could not be determined without resorting to speculation.  The examiner noted that the Veteran denied any skin problems on both the 1991 demobilization examination and on the retirement examination in September 1993.  In addition, physical examinations at those times did not show any skin problems.  The examiner observed that no rashes were present on the January 1994 VA examination.  He also noted that while a prescription for a topical steroid was first given in 2001 a diagnosis of eczema was not made until 2006.  He concluded while the skin lesions could have started in Iraq, and that eczema can be triggered by substances the Veteran was exposed to in Iraq.


II.  Analysis - Service Connection for Skin Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Relevant in this case, service connection may also be established under 38 U.S.C.A.  § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multisymptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multisymptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.

The Veteran in this case served in Southwest Asia from January 1991 to May 1991; he, therefore, is a "Persian Gulf veteran" under 38 C.F.R. § 3.317 (2015).  

The medical evidence reflects that the Veteran is currently diagnosed with dyshidrotic eczema which is shown in the record as early as December 2006.  The Veteran's eczema is described by the medical evidences as progressive and productive of blistering, cracking, and bleeding of the skin, primarily on the hands and fingers.

Although the medical evidence attributes the Veteran's skin signs and symptoms to a known clinical diagnosis, dyshidrotic eczema, the November 2010 VA opinion and the September 2012 addendum demonstrate that the Veteran's multisymptom illness is without conclusive etiology.  Although there were no indications of skin lesions in service, the examiner acknowledged that it "could" have had its onset in service.  In addition, the Veteran's eczema has manifested to a degree of 10 percent or more, as the November 2010 VA examination reveals that his eczema affected greater than 5 percent, but less than 20 percent of exposed areas affected.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  

Based on the foregoing and with resolution of all doubt in the Veteran's favor, the criteria to establish service connection for the Veteran's dyshidrotic eczema, a medically unexplained chronic multisymptom illness of unknown etiology, are met.   See 38 C.F.R. § 3.317.  

As the Board's decision to grant service connection for dyshidrotic eczema is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

ORDER

 Service connection for dyshidrotic eczema is granted.

REMAND

In an April 2015 rating decision, the RO denied service connection for diabetes mellitus, and in the following month, the Veteran submitted a notice of disagreement which initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that he may be issued a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to service connection for diabetes mellitus, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


